Citation Nr: 0321051	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  94-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis and degenerative disk disease of the 
lumbar spine.

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right tibia and fibula.

3.  Entitlement to service connection for the residuals of 
injuries to the right hand and wrist.

4.  Entitlement to service connection for the residuals of 
injuries to the left hand and wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to July 1992, 
in addition to 2 years and 8 months of unconfirmed service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

As noted in the previous Board Remand, in his May 1993 appeal 
to Board, the veteran requested a Board hearing and was 
scheduled to appear in July 1993, December 1993, November 
1995, and January 1996.  On each occasion, he missed the 
scheduled hearing and contacted the RO with just cause for 
doing so.  In January 1997, noting that the RO had obtained a 
new mailing address for the veteran to which notification of 
a scheduled Travel Board hearing had not been sent, the Board 
remanded this case to the RO to afford the veteran another 
opportunity to provide hearing testimony before a Member of 
the Board; however, he failed to appear for the November 1998 
Travel Board hearing.  In May 1999, the Board again remanded 
the issues for VA examinations but he also failed to report. 

At this point, evidence in the claims file indicates that the 
veteran's whereabouts are unknown.  The Board again notes 
that it is well established that the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Insofar as the veteran has not notified VA of 
his whereabouts, the Board has no choice but to proceed based 
on the evidence currently of record.  As such, the Board 
finds that a remand at this point would be futile.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Neither the pre-amendment nor the amended version of the 
intervertebral disc syndrome regulations are more favorable 
to this veteran's claim and both will be considered as 
applicable.

3.  The veteran's back disability is currently manifested by 
subjective complaints of pain and stiffness; objective 
findings include full range of motion (except during acute 
flare-up), 5/5 motor strength, negative straight leg raises, 
and no pain on palpation.  Periods of acute flare-ups were 
noted from June to August 2001.

4.  There is no evidence of incapacitating episodes of 
intervertebral disc disease with a total duration of at least 
two weeks but less than four weeks, or combined orthopedic or 
neurological symptoms warranting a higher evaluation.

5.  The veteran's right tibia/fibula disability is currently 
manifested by subjective complaints of swelling; there is no 
objective clinical evidence of arthritis, malunion or 
nonunion of the tibia and fibula, ankle ankylosis, or 
limitation of range of motion of the right tibia/fibula.  

6.  Service medical records are negative for chronic 
residuals associated with right and left hand or wrists 
disorders.

7.  There is no post-service evidence associating right and 
left hand or wrists complaints with military service.

8.  A service enlistment examination shows no evidence of the 
residuals of any fractured fingers.

9.  An in-service X-ray report reflected evidence of an old 
healed fracture of the fifth metacarpal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis and degenerative disk disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5003-5010, 5289, 5292, 5293, 5295 (2002) (as amended by 
67 Fed. Reg. 54,345 (Aug. 22, 2002)).

2.  The criteria for a compensable evaluation for the 
residuals of a fractured right tibia/fibula have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.59, 
4.71, 4.71a, DCs 5003-5010, 5262, 5270, 5271, 5272, 5273, 
5274 (2002). 

3.  Chronic residuals of injuries to the right hand and wrist 
were not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2002).

4.  Chronic residuals of injuries to the left hand and wrist 
were not incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2002).

5.  Resolving reasonable doubt in favor of the veteran, 
residuals of a fracture of the fifth metacarpal were incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his service-connected 
low back and right ankle disabilities are worse than 
currently evaluated.  He further maintains that he should be 
service-connected for right and left hand/wrist disorders.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  The General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Where additionally disability is 
shown, a veteran rated under DC 5257 can also be compensated 
under DC 5003 and vice versa.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
Degenerative Arthritis and Degenerative Disk Disease of the 
Lumbar Spine

The RO has rated the veteran's low back disability under DC 
5010-5295 (arthritis/lumbosacral strain).  The Board will 
also consider DCs 5289, 5292, and 5293 for lumbar ankylosis, 
limitation of motion of the lumbar spine, and intervertebral 
disc syndrome.  

After the veteran filed his claim for an increased rating, 
the applicable rating criteria for intervertebral disc 
disease, 38 C.F.R. § 4.72, DC 5293, were revised effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the pre-amendment 
regulation, to include separately applying the pre-amendment 
and amended versions to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  Slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation under DC 5292.  A 20 percent evaluation 
requires moderate limitation of motion; while a 40 percent 
evaluation, the highest given under this code, requires 
severe limitation of motion. 

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

As noted above, DC 5293 was amended effective in September 
2002 to evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Therefore, a 60 percent 
evaluation will be warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months a 40 percent rating will be 
assigned.  The Notes indicate that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Historically, the veteran was discharged from military 
service in July 1992 and filed his initial claim immediately 
thereafter.  In a September 1992 VA examination (the only 
report associated with the claims file), he complained of 
daily low back pain and indicated that he had an in-service 
diagnosis of disc disease and arthritis.  He denied 
incontinence and used over-the-counter pain medication with 
some relief.  He reported markedly decreased activity because 
of his back pain and stiffness, especially in the mornings.  
Physical examination revealed "full" range of motion of the 
lumbar spine, negative straight leg raises, and no point 
tenderness along the spine.  Balance was normal but gait was 
abnormal due to a burn on the bottom of his foot from a 
charcoal briquette.  Muscle strength was reported as 5/5.  
The final diagnoses included lumbosacral spine degenerative 
disc disease and degenerative arthritis with residuals of 
discomfort.

There are no further complaints related to a low back 
disability until 2001.  In January 2001, the veteran 
complained of acute lumbar strain after slipping on ice.  
Physical examination showed tenderness with muscle spasm.  
The clinical assessment was acute lumbar strain.  In June 
2001, he had an acute episode of back pain with muscle spasm, 
tenderness, and limited range of motion.  He was treated with 
Demerol and Phenergan and discharged to home with pain 
medication.  In July 2001, he complained of back pain after 
bowling earlier in the day.  Mild spasm and tenderness was 
noted.  In August 2001, he again reported a flare-up of back 
pain and spasm.  Physical examination showed muscle spasm and 
tenderness from T6-S1.  He felt he could work the following 
day with treatment.  He was given an injection of Demerol and 
Phenergan and was discharged.  The final diagnosis was low 
back strain with spasm.  In a subsequent August 2001 follow-
up treatment note for another nonservice-connected medical 
problem, he reported that his back was better.  There is no 
further medical evidence reflecting complaints associated 
with a low back disability after August 2001 and no medical 
records associated with the claims file since November 2001.

Based on the above evidence, the Board finds that a rating in 
excess of 10 percent is not warranted at this time.  First, 
the Board notes that the evidence does not support a finding 
of ankylosis of the lumbar spine (defined as stiffening or 
fixation of a joint).  The VA examiner characterized the 
limitation of motion of the veteran's back as "full."  
Further, while limitation of motion was shown during an acute 
period of flare-up in 2001, there is no indication that it 
was due to a stiffening of the joint but was rather due to 
muscle spasm.  As the evidence does not show ankylosis of the 
lumbar spine, there is no basis under DC 5289 for a higher 
rating.

Next, a 10 percent evaluation will be assigned under DC 5292 
for "mild" limitation of motion; while a 20 percent 
evaluation requires "moderate" limitation of motion.  As 
noted above, the September 1992 VA examiner characterized the 
limitation of motion as "full," and described normal ranges 
of motion.  While limitation of motion was noted during acute 
flare-ups, there is no evidence reflecting more than a mild 
limitation.  Therefore, while limitation of motion was shown 
during the period of flare-up, it does not rise to the level 
of "moderate" as anticipated in the regulations.

Next, a higher rating under either the pre-amendment or 
amended version of DC 5293 is not warranted.  First, there is 
no evidence of moderate, recurring intervertebral disc 
syndrome.  Specifically, the medical evidence suggests no 
medical treatment for low back complaints until 2001, nearly 
10 years after service separation.  The 10 year gap suggests 
that his symptomatology was not "recurring."  Next, while 
he experienced several episodes of acute flare-ups from 
approximately June to August 2001, the medical evidence shows 
no treatment for back problems prior to August 2001 or from 
August 2001 to November 2001 (the last medical evidence 
available).  In addition, even during the acute flare-ups in 
2001, there was no indication of neurological involvement; 
rather, the evidence suggests that his complaints were 
muscular in origin.  As there is no evidence of "moderate, 
recurring" intervertebral disc syndrome, there is no basis 
for a higher rating under DC 5293 under the pre-amendment 
regulations.

Next, the amended regulations provide for a 20 percent rating 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  In this case, even considering the period of June to 
August 2001 in isolation, there is no evidence that the 
veteran's exacerbations required bedrest and treatment by a 
physician.  While he sought acute medical treatment during 
that time, it does not appear that he was confined to bedrest 
for any extended period.  During one period of treatment, he 
indicated that he could work the following day if he got 
relief.  This suggests to the Board that he required pain 
medication but was not prescribed bedrest for a period of two 
to four weeks during that time frame.  Therefore, there is no 
evidence that the veteran is entitled to a higher rating 
under the amended regulations.

Next, a higher rating is not warranted under DC 5295 because 
there is no evidence of muscle spasms, or loss of lateral 
spine motion except during the period of acute flare-up from 
June to August 2001.  There was no indication of muscle spasm 
prior to that time nor since.  Therefore, a higher rating is 
not warranted at this time under any relevant diagnostic 
code.  As such, the veteran's claim must be denied.  

II.  Entitlement to a Compensable Evaluation for the 
Residuals of a Fracture of the Right Tibia and Fibula

The RO rated the veteran's right tibia/fibula disability 
under DC 5262 (impairment of the tibia/fibula).  Under DC 
5262 (impairment of the tibia and fibula), an impairment 
manifested by malunion, with marked knee or ankle disability 
warrants a 30 percent evaluation, while malunion with 
moderate knee or ankle disability warrants a 20 percent 
rating.  Malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent rating.  Nonunion of 
the tibia and fibula of either lower extremity warrants a 40 
percent evaluation if there is loose motion requiring a 
brace, the highest code available.

Historically, the RO granted entitlement to service 
connection for the residuals of a right ankle fracture by 
rating decision dated in March 1993 on the basis that service 
medical records reflected that the veteran had fractured his 
right ankle.  In the September 1992 VA examination, he 
reported that he fractured his right ankle while playing 
basketball and complained of residual swelling.  The examiner 
noted that the ankle had returned to "normal function."  
Physical examination revealed "full" range of motion of the 
ankle, some swelling along the lateral malleolus, and a six 
centimeter scar along the lateral malleolus.  The final 
diagnoses included right ankle traumatic fracture, status 
post surgical repair, with residuals of swelling and well-
healed scar.  The post-service medical evidence of record is 
completely devoid of complaints of, treatment for, or 
diagnosis of a right ankle disability.

Based on the evidence above, the Board finds that a 
compensable rating for the residuals of a fractured right 
tibia/fibula is not warranted at this time.  As noted above, 
the RO has rated this condition under DC 5262.  A compensable 
rating under this code requires malunion with slight knee or 
ankle disability.  An X-ray report dated in September 1992 
revealed a fracture of the distal fibula and tibia that were 
in "near anatomic alignment."  Thus, malunion is not shown.  
Similarly, the veteran has never complained of limitation of 
motion of the right ankle nor has limitation of motion ever 
been shown.  Therefore, there is no evidence to support a 
compensable evaluation under DC 5262.

The Board finds that the medical evidence simply does not 
show that the residuals of the veteran's right tibia/fibula 
fracture warrant a compensable evaluation at this time.  The 
record presents no evidence of arthritis, ankylosis, 
limitation of motion, pain, or other manifestations which 
would warrant a compensable rating under any potentially 
applicable diagnostic code.  Moreover, while the veteran has 
reported left knee pain, there is no indication that the left 
knee symptomatology is related to the residuals of a right 
ankle fracture.  Accordingly, the Board finds that a 
compensable evaluation for the residuals of the veteran's 
right tibia/fibula fracture is not warranted at this time.

III.  Entitlement to Service Connection for the Residuals of 
Injuries to the Right and Left Hand and Wrist

With respect to the right hand/wrist, service medical records 
reveal that the veteran reported in May 1977 that he had been 
struck in the elbow by a baseball two months previously and, 
initially, the irritation was minor; however, he complained 
that sharp pain in the right elbow with periodic loss of 
muscle control and tingling of the right forearm from the 
fingers up to the elbow had been getting more noticeable.  He 
complained of right hand pain in May 1979 after hitting 
someone.  He reported that he had fractured the hand 
previously.  The clinical assessment was no fracture.  In 
June 1979, he reported right hand pain when handling and 
lifting weights.  The assessment was DeQuervain's syndrome 
and a short arm cast was applied for two weeks.  

In September 1983, a booby trap went off in his right hand.  
There was mild swelling of the right hand, thumb, and index 
finger with some loss of sensation.  The clinical impression 
was soft tissue injury.  In April 1988, he jammed his right 
fifth finger playing softball.  The clinical assessment was 
probable soft tissue injury, rule out fracture.  An X-ray 
report showed no acute fracture or dislocation.  There was 
some deformity of the 5th metacarpal bone and an "old" 
healed fracture was noted.  In August 1991, he sought 
treatment for right hand and wrist pain.  An X-ray showed no 
fracture or other significant finding.

With respect to the left hand/wrist, service medical records 
note that in June 1977, he complained of a cut on the left 
hand ten days previously and reported swelling and pain.  The 
clinical impression was probable crush injury and he was 
referred to the orthopedic clinic, where he was diagnosed 
with a healed laceration.  In October 1977, he reported pain 
in the left middle finger.  In September 1979, he complained 
of left wrist pain after having fallen on it.  He was 
released from active military service in July 1992 and filed 
this claim for compensation.

In a September 1992 VA examination report, the veteran 
reported multiple injuries and fractures to both hands in 
1976 and 1982 from hitting walls and playing different 
sports.  He reported that he was casted for a short while 
during that time.  He complained of stiffness and occasional 
discomfort for the past 10-15 years without significant 
limitation of motion.  He took no medication on a regular 
basis.  Physical examination of the hands and wrists revealed 
"full" range of motion and no point tenderness or 
deformity.  He was intact neurologically.  The final 
diagnoses included traumatic fractures of the hands, healed, 
with residual intermittent discomfort as described and 
insufficient evidence on the wrist to warrant the clinical 
diagnosis of any acute or chronic problem. 

There are no further post-service medical records reflecting 
complaints of, treatment for, or diagnosis of right or left 
wrist/hand disorders.  In August 2001, he fell from a bicycle 
and fractured his jaw.  A right wrist X-ray taken at that 
time showed no osseous or soft tissue abnormality, no 
evidence of acute fracture or dislocation, but mild 
degenerative changes at the trapezium-first metacarpal 
articulation.

Notwithstanding the veteran's various complaints and injuries 
related to his right and left wrists and hands, the Board 
finds that his claims must be denied, except to the extent 
that the service medical records reflect an old fracture of 
the fifth metacarpal bone, and service connection for the 
residuals of that fracture will be granted.  

First, despite evidence of multiple injuries to the veteran's 
hands and wrists during his period of active duty, there is 
no indication of chronic residuals associated therewith.  
Multiple X-ray reports show no evidence of acute fractures 
related to his injuries and on many occasions he sustained 
only soft tissue injury.  Further, the post-service VA 
examination report indicated that there was not enough 
evidence to establish chronic residuals associated with any 
wrist complaints.  In addition, the medical evidence 
currently associated with the claims file is devoid of 
complaints of, treatment for, or diagnoses related to the 
veteran's hand or wrists.  While the Board notes that a 2001 
X-ray of the right wrist showed mild degenerative changes, 
there was no evidence establishing a medical nexus between 
the right wrist degenerative changes and military service.  
Given the absence of chronic hand/wrists disorders in 
service, no evidence of on-going complaints after service, 
and no medical nexus, the Board finds that the claims must be 
denied.

Notwithstanding the above, the Board finds that service 
connection for the residuals of a fracture to the fifth 
metacarpal bone is warranted at this time.  To this end, the 
Board places significant probative value on the August 1974 
enlistment examination report showing no evidence of a old 
fracture to the fifth metacarpal prior to entrance onto 
military duty.  A veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  To rebut this presumption, there must be clear and 
unmistakable evidence demonstrating that the disability 
existed before service.  38 U.S.C.A. § 1111 (West 2002).  In 
this case, there is no evidence that the veteran sustained an 
injury to the fifth metacarpal bone prior to military 
service.  The Board also places high probative value on an 
April 1988 X-ray report, which indicated that there was an 
"old healed fracture" of the fifth metacarpal bone.  As 
there was no evidence of fracture at the time of entrance 
onto active duty and in-service evidence of an old healed 
fracture, the Board finds that service-connection is 
warranted for the residuals of a healed fracture to the fifth 
metacarpal bone.  

Finally, the Board has considered the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.  38 U.S.C.A. 
§ 5103A (West 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  In this case, VA's duties 
have been fulfilled to the extent possible with regard to the 
issue decided in this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the March 1993 
rating decision, the May 1993 statement of the case, and the 
subsequent supplemental statements of the case issued during 
the pendency of the appeal, the veteran and his 
representative were told that there was no evidence showing 
that he was entitled to higher ratings for low back and right 
ankle disabilities and were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims for service connection.  

Further, the RO also notified him by letters dated in June 
2001 and April 2002 of his due process rights under the VCAA 
and that he needed to submit evidence in support of his 
claim, such as doctors' records, medical diagnoses, and 
medical opinions, and that VA would assist him in obtaining 
those records.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file.  Further, as 
noted above and in previous Board remands, the veteran has 
been given proper notice of VA examinations and hearings but 
has failed to report on multiple occasions.  At this point, 
his whereabouts are unknown and a remand for further 
development would be futile.    

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is warranted at this time.  Therefore, the Board finds that 
the mandates of the VCAA have been satisfied and a decision 
on the merits is not prejudicial to the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for degenerative arthritis and degenerative disk 
disease of the lumbar spine is denied.

The claim for entitlement to a compensable evaluation for the 
residuals of a fracture of the right tibia and fibula is 
denied.

The claim for entitlement to service connection for the 
residuals of injuries to the right hand and wrist is denied, 
except that entitlement to service connection for the 
residuals of a fractured fifth metacarpal bone is granted.

The claim for entitlement to service connection for the 
residuals of injuries to the left hand and wrist is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

